      Case 7:20-cv-00412 Document 8 Filed on 12/23/20 in TXSD Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

 UNITED STATES OF AMERICA                           §
                                                    §
                           Plaintiff,               §
                                                    §
 v.                                                 §           CASE NO.     7:20-CV-412
                                                    §
 0.723 ACRES OF LAND, MORE OR LESS,                 §
 SITUATE IN STARR COUNTY, STATE                     §
 OF TEXAS; AND VALLEY LAND FUND                     §
 INC., ET. AL.,                                     §
                                                    §
                                                    §
                    Defendants.
______________________________________________________________________________

                          NOTICE OF APPEARANCE
______________________________________________________________________________

       Please take notice that the undersigned Assistant United States Attorney, Chanmealea

Thou, on behalf of the United States of America, appears as co-counsel for the United States of

America in this lawsuit, in addition to N. Joseph Unruh, the current attorney of record in this case.

                                                        Respectfully submitted,

                                                        RYAN K. PATRICK
                                                        United States Attorney
                                                        Southern District of Texas

                                              By:       s/ Chanmealea Thou
                                                        CHANMEALEA THOU
                                                        Assistant United States Attorney
                                                        Southern District of Texas No. 3596627
                                                        California Bar No. 326469
                                                        11204 McPherson Road, Suite 100A
                                                        Laredo, Texas 78045
                                                        Telephone: (956) 721-4977
                                                        Facsimile: (956) 992-9425
                                                        E-mail: Chanmealea.Thou2@usdoj.gov




                                              Page 1 of 2
                                         Notice of Appearance
      Case 7:20-cv-00412 Document 8 Filed on 12/23/20 in TXSD Page 2 of 2




                                CERTIFICATE OF SERVICE


       I, Chanmealea Thou, Assistant United States Attorney for the Southern District of Texas,

hereby certify that on this 23rd day of December 2020, a copy of the foregoing was served on all

parties in accordance with the Federal Rules of Civil Procedure.




                                                By: s/ Chanmealea Thou
                                                   CHANMEALEA THOU
                                                   Assistant United States Attorney




                                            Page 2 of 2
                                       Notice of Appearance
